Exhibit 10.1

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated effective as of December 13, 2013, is by and among AMERICAN SHALE
DEVELOPMENT, INC., a Delaware corporation (“Borrower”), the several banks and
other financial institutions or entities party to this Agreement (the “Lenders”)
and CHAMBERS ENERGY MANAGEMENT, LP, as the agent (in such capacity, the “Agent”)
under the Credit Agreement (as defined below).

WHEREAS, Borrower, the Lenders and the Agent are parties to that certain Amended
and Restated Credit Agreement, dated as of February 28, 2013 (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, each of the Persons listed on Schedule 1 hereto (the “Holders”) are
holders of record of Warrants, dated as of April 26, 2012, exercisable for the
purchase of shares of Borrower’s common stock;

WHEREAS, the Company, with the consent of the Lenders and in anticipation of
this Amendment and the Warrant Exchange (defined below), sold certain assets to
Antero Resources Corporation or a subsidiary thereof (“Antero Sale”) the
proceeds of which have been held for the benefit of the Company by the Lenders,
and the Company and the Lenders desire to acknowledge the existing waiver of,
and to amend, any provision of the Credit Agreement that would prohibit, such
sale.

WHEREAS, pursuant to that certain Purchase and Exchange Agreement, dated as of
the date hereof (the “Purchase Agreement”), the Holders have agreed with
Borrower to cause the Warrants to be exchanged, in part, into additional Tranche
A Loans subject to the terms and conditions set forth therein (“Warrant
Exchange”);

WHEREAS, Borrower, the Lenders and the Agent desire to make certain amendments
to the Credit Agreement as described herein and to reflect the incurrence of
additional Tranche A Loans pursuant to the Warrant Exchange; and

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement in
accordance with Section 9.1 of the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Defined Terms.

(a) Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to such terms in the Credit Agreement or the Purchase
Agreement, as the case may be. The principles of interpretation set forth in
Section 1.2 of the Credit Agreement shall apply to the provisions of this
Amendment.

(b) Each reference to “hereof’, “hereunder”, “herein” and “hereby” and each
other similar reference contained in the Credit Agreement, each reference to
“this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Credit Agreement or any other Loan Document and each reference
contained in this Amendment to the “Credit Agreement” shall on and after the
Effective Date (as defined below) refer to the Credit



--------------------------------------------------------------------------------

Agreement as amended by this Amendment. Any notices, requests, certificates and
other instruments executed and delivered on or after the Effective Date may
refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Credit Agreement
as amended by this Amendment unless the context otherwise requires.

2. Amendments; Waivers.

(a) In reliance on the representations and warranties set forth in Section 4
below and subject to the satisfaction of the conditions set forth in Section 5
below, the parties hereby agree that Section 2.7(b)(B) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“(B) the date on which the outstanding Loans are repaid in full, whether at
maturity or other date, and whether through prepayment, refinancing or
otherwise, and”

(b) The Credit Agreement shall be amended by deleting each reference and
provision relating to the Warrants; and Borrower shall have no further
obligation under the Credit Agreement or any other Loan Document arising out of
the Warrants except as otherwise provided in the Purchase Agreement.

(c) The Lenders hereby waive compliance by Borrower with any and all provisions
under any the Credit Agreement or any other Loan Document restricting or
prohibiting the consummation of the Antero Sale, the execution, delivery or
performance of the Purchase Agreement and the Warrant Exchange and any Default
or Event of Default arising as a result of such transactions prior to the
Effective Date.

3. Agreements with respect to Warrant Exchange.

(a) Borrower hereby agrees that, subject to the terms of the Purchase Agreement
and the conditions set forth in Section 5 below, effective as of the date of
this Amendment, to exchange the remaining Warrants for additional Tranche A
Loans payable to the Holders in aggregate principal amount equal to $7,500,000,
which Loans shall be deemed incurred and outstanding as of the date hereof.

(b) Borrower, the Agent and each Lender agrees that CECF II, LLC shall become a
Lender entitled to all of the rights and privileges of a Lender of Tranche A
Loans under the Loan Documents, which as of the date of this Amendment, Borrower
and CECF II, LLC agree, shall have the aggregate principal balance set forth
opposite such Lender’s name on Schedule 1 hereto, without further notice,
consent or approval by any Person; and CECF II, LLC hereby agrees to become, and
assume all of the obligations of, a Lender of Tranche A Loans under the Loan
Documents. Borrower, the Agent and each Lender agree to waive the provisions of
Section 9.7 of the Credit Agreement to the extent this Section 3(b) constitutes
an assignment thereunder.

(c) Borrower, the Agent and each Lender agrees that, after giving effect to the
exchange of Warrants for additional Tranche A Loans, the aggregate outstanding
principal balance of each Lender’s Loan as of the date of this Amendment is as
specified on Schedule 1 attached hereto.



--------------------------------------------------------------------------------

4. Representations and Warranties of Borrower. Borrower represents and warrants
as of the date hereof and on the Effective Date to the Agent and each Lender
that:

(a) Neither the Borrower nor, to the knowledge of the Borrower, any Loan Party,
any Specified Party or any of their respective Affiliates, agents or
representatives on their behalf, has executed a written agreement or has
received a written proposal from any Person with respect to the purchase and
sale of any Capital Stock of any Loan Party or Specified Party at a valuation
greater than the valuation of the Capital Stock subject to the Warrant at the
price purchased by the Borrower under the Purchase Agreement.

(b) Borrower and each Specified Party (i) has the power and authority (corporate
or otherwise), and the legal right, to make, deliver and perform this Amendment
or the Ratification attached hereto, as applicable, and (ii) has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Amendment or the Ratification attached hereto, as applicable;

(c) No consent or authorization of, filing with, notice to or other act by, or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the Ratification attached hereto;

(d) Each of this Amendment and the Ratification attached hereto (i) has been
duly executed and delivered on behalf of Borrower and each Specified Party, as
applicable, and (ii) constitutes a legal, valid and binding obligation of
Borrower and each Specified Party, as applicable, enforceable against Borrower
or the Specified Parties, as applicable, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

(e) The execution, delivery and performance of this Amendment and the
Ratification attached hereto, the borrowings under the Credit Agreement, and the
use of the proceeds thereof will not result in a violation by Borrower or any
Specified Party of any Requirement of Law or any material Contractual Obligation
of Borrower or any Specified Praty and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation (other than the
Liens created by the Security Documents); and

(f) After giving effect to this Amendment, the representations and warranties
made by any Loan Party or any Specified Party in or pursuant to the Loan
Documents are true and accurate as of the date hereof with the same force and
effect as if such had been made on and as of the date hereof;



--------------------------------------------------------------------------------

5. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent (the date of satisfaction of
such conditions precedent, the “Effective Date”):

(a) The Agent shall have received this Amendment and the Ratification attached
hereto duly executed and delivered by a Responsible Officer of Borrower and the
Specified Parties; and

(b) The Administrative Agent shall have received, on the Holders’ behalf, the
Cash Consideration; and

(c) Borrower shall have received the Antero Net Proceeds (as such term is
defined in the Purchase Agreement).

6. Loan Documents.

This Amendment (including the Ratification attached hereto) shall constitute a
Loan Document, as such term is defined in the Credit Agreement. The Ratification
attached hereto shall constitute a part of this Amendment. This Amendment is not
intended to nor shall it be construed to create a novation or accord and
satisfaction with respect to any of the Obligations.

7. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. Integration; Execution. This Amendment and the other Loan Documents represent
the entire agreement of the Loan Parties, the Specified Parties, the Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents. Delivery of an executed signature page to
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Amendment.

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10. Survival. The representations and warranties contained in Section 4 of this
Amendment shall survive the execution and delivery of this Amendment and the
Effective Date.

11. Ratification; No Other Amendments; No Waiver. Except as expressly modified
hereby, the Credit Agreement and each other Loan Document are each hereby
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof. Other than as otherwise
expressly provided herein, this Amendment



--------------------------------------------------------------------------------

shall not be deemed to operate as an amendment or waiver of, or to prejudice,
any right, power, privilege or remedy of any Lender, the Agent or any other
Indemnitee under the Credit Agreement or any of the other Loan Documents, nor
shall the entering into of this Amendment preclude any such Person from refusing
to enter into any further amendments with respect to the Credit Agreement or any
of the other Loan Documents. Other than as otherwise expressly provided herein,
this Amendment shall not constitute a waiver of compliance with any covenant or
other provision in the Credit Agreement or any other Loan Document or of the
occurrence or continuance of any present or future Default or Event of Default.

12. Costs; Expenses. Subject to and in accordance with Section 9.5 of the Credit
Agreement, regardless of whether the transactions contemplated by this Amendment
are consummated, Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Agent and each Lender incurred in
connection with the development, preparation, execution and delivery of this
Amendment, including the reasonable fees and disbursements and other charges of
counsel and consultants to the Agent.

13. Headings. The section headings contained in this Amendment are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Amendment.

14. Amendments. This Amendment may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 9.1 of the Credit Agreement.

15. Continuing Cooperation. The Borrower, Agent and Lender agree to execute and
deliver any documents or other items reasonably requested by any of them in
furtherance of the agreements herein.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

AMERICAN SHALE DEVELOPMENT, INC., as Borrower By:   /s/ John G. Corp   John G.
Corp   President

CHAMBERS ENERGY MANAGEMENT, LP,

as Agent

By:   /s/ Guy Hoffman   Guy Hoffman   Managing Director

CHAMBERS ENERGY CAPITAL, LP,

as a Lender

By:   CEC Fund I GP, LLC, its general partner By:   /s/ Guy Hoffman   Guy
Hoffman   Managing Director CHAMBERS ENERGY CAPITAL EXEMPT SPECIAL, LP, as a
Lender By:   CEC Fund I GP, LLC, its general partner By:   /s/ Guy Hoffman   Guy
Hoffman   Managing Director

Signature Page to

Amendment to Credit Agreement



--------------------------------------------------------------------------------

CHAMBERS ENERGY CAPITAL EXEMPT, LP, as a Lender By:   CEC Fund I GP, LLC, its
general partner By:   /s/ Guy Hoffman   Guy Hoffman   Managing Director CECF,
LLC, as a Lender By:   /s/ Guy Hoffman   Guy Hoffman   Authorized Signatory CECF
II, LLC, as a Lender By:   Chambers Energy Capital Foreign, LP, its sole member
By:   CEC Fund I GP, LLC, its general partner By:   /s/ Guy Hoffman   Guy
Hoffman   Managing Director



--------------------------------------------------------------------------------

RATIFICATION

Each of the undersigned guarantors (each, a “Guarantor”) hereby (a) reaffirms
its liabilities and obligations under the Guarantee and Security Agreement,
dated as of April 26, 2012, as amended and restated by that certain Amended and
Restated Guarantee and Security Agreement, dated as of February 28, 2013 (the
“Guarantee and Security Agreement”), including, without limitation, its
guarantee of the indebtedness, obligations and liabilities of American Shale
Development, Inc. under that certain that certain Credit Agreement dated as of
February 29, 2012, as amended by the First Amendment to Credit Agreement, dated
as of April 26, 2012(the “Initial Amendment”), as further amended and restated
by that certain Amended and Restated Credit Agreement, dated as of February 28,
2013 (the “Amendment and Restatement”), and as amended by that certain Amendment
to Amended and Restated Credit Agreementd, dated as of December 13, 20913 (the
“2013 Amendment”) (as such agreement may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and under the other Loan
Documents (as defined in the Credit Agreement) to which it is a party,
(b) agrees that such liabilities and obligations shall remain enforceable
against such Guarantor in accordance with the terms of the Guarantee and
Security Agreement and the other Loan Documents and shall not be reduced,
altered, limited, lessened or in any way affected by the execution and delivery
of the Initial Amendment, the Amendment and Restatement or the 2013 Amendment
and (c) confirms and ratifies its liabilities and obligations under the
Guarantee and Security Agreement and the other Loan Documents to which it is a
party in all respects.

 

TRANS ENERGY, INC. By:   /s/ John G. Corp   John G. Corp   President PRIMA OIL
COMPANY, INC. By:   /s/ John G. Corp   John G. Corp   President